        Case 4:17-cv-00780-DPM Document 102 Filed 10/05/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

 JAMES ANDREW TANNER                                                                  PLAINTIFF


 V.                                 CASE NO. 4:17-CV-00780-DPM


 KURT ZIEGENHORN, ET AL.                                                           DEFENDANTS

                      RESPONSE TO PLAINTIFF’S MOTION IN LIMINE

       Comes now the Arkansas State Police (“ASP”) Defendants Colonel Bill Byrant, in his

official capacity, and Kurt Ziegenhorn, in his individual capacity, by and through their attorneys,

Attorney General Leslie Rutledge and Senior Assistant Attorney General William C. Bird and

Assistant Attorney General Reid P. Adkins, and for their Response to Plaintiff’s Motion in Limine

(DE 96), state:

       1.         ASP Defendants object to paragraphs 4, 5, 6, and 7 of Plaintiff’s Motion in Limine

(“Motion”) and reserves the right to use any discovery responses or pleadings of the Plaintiff, as

necessary and as permitted by the applicable rules.

       2.         ASP Defendants object to paragraph 8 and reserves the right to comment to the jury

during closing argument concerning any witnesses Plaintiff chooses not to call.

       3.         ASP Defendants object to paragraph 12 of Plaintiff’s Motion to the extent it

provides “Plaintiff’s counsel will be allowed to speak about how the Defendant violated the

Plaintiff’s Constitutional and natural rights to free speech and to be free from unreasonable

searches and seizures, as a matter of law.” Such a statement to the jury would be misleading and

unfairly prejudicial to ASP Defendants.




                                             Page 1 of 3
         Case 4:17-cv-00780-DPM Document 102 Filed 10/05/20 Page 2 of 3




       4.      In paragraph 43 of Plaintiff’s Motion, Plaintiff requests this Court to not allow ASP

Defendant Ziegenhorn to wear his trooper uniform at trial because “[i]f we end up going to trial,

Defendant Ziegenhorn will have lost the shield of qualified immunity and his actions have thus

been declared to have been illegal” and Ziegenhorn in his trooper uniform “would cause [the jury]

to place undue weight on his testimony.” ASP Defendants object to Plaintiff’s request because it

is unreasonable and not supported by law. Additionally, based on this Court’s Order (DE 97), the

questions of whether ASP Defendant Ziegenhorn is entitled to qualified immunity and whether

Ziegenhorn violated Plaintiff’s constitutional rights have yet to be determined.

       5.      Paragraph 44 in Plaintiff’s Motion states Defendants “[m]ay not minimize

[Plaintiff’s] physical, mental, and emotional injuries or imply that he did not suffer injury from

Defendant Ziegenhorn’s illegal, unwarranted arrest, search, and subsequent confinement.”

Additionally, Plaintiff states “Defendant and defendant’s attorneys, or any witnesses on his behalf,

may not use terms to minimize the injuries [Plaintiff] suffered…ii. Describing Defendant

Ziegenhorn’s interaction with [Plaintiff] as a minor or brief contact. iii. Minimizing the retaliatory

nature of Defendant Ziegenhorn’s arrest of [Plaintiff].” First, it has not been determined whether

ASP Defendant Ziegenhorn’s actions were unconstitutional. Secondly, Plaintiff provides no

authority that would restrict or limit ASP Defendant Ziegenhorn’s testimony of his interaction with

Plaintiff. Lastly, ASP Defendant Ziegenhorn is unware of any retaliation claim against him and

objects to the characterization of his actions as such.

       6.      Additionally, Defendants object to the following paragraphs of Plaintiff’s Motion

on the basis that exclusion of the matters and documents set forth in such paragraphs is wholly

unsupported by relevant rules of evidence and/or supporting case law: 1, 21, 41, 42, and 45.




                                             Page 2 of 3
         Case 4:17-cv-00780-DPM Document 102 Filed 10/05/20 Page 3 of 3




       WHEREFORE, ASP Defendants respectfully requests that this Court deny Plaintiff’s

Motion in Limine and for all other just and proper relief to which they are entitled.




                                                      Respectfully submitted,

                                                      LESLIE RUTLEDGE,
                                                      Attorney General

                                              By:     Reid P. Adkins
                                                      Arkansas Bar # 2015216
                                                      Assistant Attorney General
                                                      Attorney for ADC Defendant
                                                      323 Center Street, Suite 200
                                                      Little Rock, Arkansas 72201
                                                      Telephone: (501) 683-1080
                                                      Fax: (501) 682-2591
                                                      reid.adkins@arkansasag.gov

                                                      William C. Bird III (2005149)
                                                      Assistant Attorney General
                                                      323 Center Street, Suite 200
                                                      Little Rock, Arkansas 72201
                                                      Tel: (501) 682-1317
                                                      Fax: (501) 682-2591
                                                      william.bird@arkansasag.gov

                                                      Attorneys for ASP Defendants



                                 CERTIFICATE OF SERVICE

       I, Reid P. Adkins, Assistant Attorney General, do hereby certify that on October 5, 2020,

I electronically filed the forgoing with the Clerk of the Court using the CM/ECF system, which

shall send notification of such filing to any CM/ECF participants.



                                              By:     Reid P. Adkins



                                            Page 3 of 3
